                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SHELLY KAYE STEVENS, Personal
Representative of THE ESTATE OF
JAMES ALLEN LESLIE STEVENS
15410 Shoemaker Drive SW
Cumberland, Maryland 21502

      Plaintiffs,

v.                                       Civil Action No. 1:19-cv-03368-JMC

DAWN M. HOLLER, LPN
148 Gay Street
Salisbury, Pennsylvania 15558

STEPHANIE D. SHROYER, RN
2430 Glen Savage Road
Fairhope, Pennsylvania 15538

DONALD FREDERICK MANGER, MD
14427 Hazen Road NE
Cumberland, Maryland 21502

LESLIE A. LOGSDON, RN
13109 Deerfield Drive SW
Cumberland, Maryland 21502

JAMES A. PIAZZA, PA
224 Montpelier Court
Westminster, MD 21157

LISA R. SHUTTS, LPN
18712 Opessa Street SE
Oldtown, Maryland 21555

JODI L. BRASHEAR, LPN
12531 Goldens Ave SE
Cumberland, MD 21502

WELLPATH, LLC D/B/A CORRECT
CARE SOLUTIONS
1283 Murfeesboro Road Suite 500


                                     1
Nashville, TN 37217
     Serve on: Corporate Creations
     Network, Inc. #700
     2 Wisconsin Circle
     Chevy Chase, MD 20815

      Defendants.


    SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Shelly Stevens, by and through undersigned counsel, Charles N.

Curlett, Jr. and Lauren McLarney of Rosenberg Martin Greenberg, LLP, brings this

action on behalf of herself and the Estate of James Stevens and alleges as follows:

                                 INTRODUCTION

      1.     This action arises out of the death of James Stevens (“Mr. Stevens”) less

than 20 hours after he was released from the Allegany County Detention Center (“the

Detention Center”). Mr. Stevens reported to the Detention Center after the 2016

Thanksgiving holiday. He had a host of serious health issues but was in stable

condition at the time of his intake. Because of the holiday, Mr. Stevens was

unexpectedly detained for four days awaiting a bond hearing, and in that time his

health rapidly deteriorated. But for the deliberate indifference of the health care

providers at the Detention Center and the two individuals with whom they consulted,

Mr. Stevens would have received necessary emergency medical intervention and

lived. Each of them failed to seek out a proper assessment from a physician during

certain episodes in which Mr. Stevens displayed acute distress and deterioration, and

none thought it necessary to take Mr. Stevens to the hospital despite an obvious on-

going medical emergency. Those deliberately indifferent acts and omissions arose out



                                          2
of unconstitutional practices and customs of Correct Care Solutions, LLC, the

contractor hired to supply health care personnel and provide medical care at the

Detention Center in 2016. At that time, the company, through its employees, had a

history of failing to transport seriously ill inmates off-site for medical care and failing

to adequately respond to or treat inmates in serious and often fatal conditions. Mr.

Stevens died shortly after his release as a direct result of the Defendants’ failure to

respond to the medical emergency that he suffered in detention, and the policies

giving rise to those failures.

       2.     Accordingly, Plaintiff seeks damages under 42 U.S.C. § 1983 for

Defendants’ violations of Mr. Stevens’ rights under the Fourteenth Amendment to

the U.S. Constitution, Article 24 of the Maryland Declaration of Rights, Maryland’s

common law of negligence, and Maryland’s Wrongful Death Act.

                                   RELEVANT PARTIES

       3.     Decedent James Stevens lived in Cumberland, Maryland. He died on

November 29, 2016 after a four-day stay at the Allegany County Detention Center.

The next day would have been his 45th birthday.

       4.     Plaintiff Shelly Stevens is Mr. Stevens’ widow. She lives in Cumberland,

Maryland. Mrs. Stevens is the personal representative of the Estate of James

Stevens.

       5.     Defendant Wellpath, LLC, which was known as “Correct Care

Solutions” in 2016 (hereinafter, identified as “Correct Care Solutions”), is a limited

liability company based out of Tennessee that provides medical care services to




                                            3
inmates at jails and other correctional facilities across the country. The company is

one of the largest providers of such services, supplying the medical care and health

care personnel in at least 500 facilities in over 30 states. The company has a home

office in Nashville, Tennessee, as well a regional office at 7250 Parkway Drive, Suite

400, Hanover, Maryland 21076. The Hanover, Maryland office is affiliated with

ConMed Healthcare Management. In 2016, the year of Mr. Stevens’ death, the

company or ConMed, one of its subsidiaries, had been the medical vendor at the

Allegany County Detention Center for over a decade.

      6.     Defendant Dawn Michelle Holler is a Licensed Practical Nurse

authorized to practice in Maryland. She obtained her license, number LP48638, from

the Maryland Board of Nursing in 2011. At the time of the events giving rise to this

action, Defendant Holler was employed by Defendant Correct Care Solutions and

worked at the Allegany County Detention Center. At all relevant times, she was

acting under color of law. Defendant Holler resides in Salisbury, Pennsylvania.

      7.     Defendant Stephanie Diane Shroyer is a Registered Nurse authorized

to practice in Maryland. She obtained her license, number R172319, from the

Maryland Board of Nursing in 2006. At the time of the events giving rise to this

action, Defendant Shroyer was employed by Defendant Correct Care Solutions and

worked at the Allegany County Detention Center. At all relevant times, she was

acting under color of law. Defendant Shroyer resides in Fairhope, Pennsylvania.

      8.     Defendant Donald Frederick Manger is a Medical Doctor authorized to

practice in Maryland. He obtained his license, number D09231, from the Maryland




                                          4
Board of Physicians in 1971. On information and belief, Dr. Manger was an

independent contractor of the Allegany County Detention Center at the time of the

events giving rise to this action. At all relevant times, he was acting under color of

law. Dr. Manger maintains a family and pediatric practice in Cumberland, Maryland.

      9.     Defendant Leslie Anne Logsdon is a Registered Nurse authorized to

practice in Maryland. She obtained her license, number RIO4131, from the Maryland

Board of Nursing in 1989. At the time of the events giving rise to this action,

Defendant Logsdon was employed by Defendant Correct Care Solutions and worked

at the Allegany County Detention Center. At all relevant times, she was acting under

color of law. Defendant Logsdon resides in Cumberland, Maryland.

      10.    Defendant James Anthony Piazza is a Physician Assistant authorized

to practice in Maryland. He obtained his license, number C02779, from the Maryland

Board of Physicians in 2004. At the time of the events giving rise to this action,

Defendant Piazza was affiliated with ConMed Healthcare Management and an

independent contractor of the Allegany County Detention Center. At all relevant

times, he was acting under color of law. Defendant Piazza resides in Westminster,

Maryland.

      11.    Defendant Lisa Shutts is a Licensed Practical Nurse authorized to

practice in Maryland. She obtained her license, number LP52483, from the Maryland

Board of Nursing in 2015. At the time of the events giving rise to this action,

Defendant Shutts was employed by Defendant Correct Care Solutions and worked at




                                          5
the Allegany County Detention Center. At all relevant times, she was acting under

color of law. Defendant Shutts resides in Oldtown, Maryland.

      12.    Defendant Jodi Lynn Brashear is a Licensed Practical Nurse authorized

to practice in Maryland. She obtained her license, number LP52378, from the

Maryland Board of Nursing in 2015. At the time of the events giving rise to this

action, Defendant Brashear was employed by Defendant Correct Care Solutions and

worked at the Allegany County Detention Center. At all relevant times, she was

acting under color of law. Defendant Brashear resides in Cumberland, Maryland.

                     NONJOINDER OF CERTAIN PARTIES

      13.    Mr. Stevens fathered four children during his lifetime. Those children

who are known to Plaintiff Shelly Stevens include: Christina Stevens, James Stevens,

Robert Sills, and a daughter whose first name is Amanda but whose last name is

unknown. All four are adults at the time of this action.

      14.    Pursuant to Rule 19(a)(1)(A) and Maryland’s Wrongful Death Statute,

Md. Code Ann., Cts. & Jud. Proc. § 3-904(b), Christina Stevens and James Stevens

are statutory beneficiaries to any judgment and relief granted on Count VI and thus

are required to be joined as parties to this action.

      15.    Robert Sills and the other daughter were adopted and therefore not

statutory beneficiaries or necessary parties.

      16.    Christina Stevens and James Stevens are not joined as parties to this

action, because they had no relationship with Mr. Stevens and are estranged from

Mrs. Stevens. Christina and James were raised by their grandparents and did not




                                            6
have any relationship with Mr. Stevens during their childhood. They “attended” his

funeral but did not enter the room in which the service was held. Mrs. Stevens does

not know where either child lives. Accordingly, joinder would be infeasible.

                          JURISDICTION AND VENUE

      17.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, because

Plaintiff seeks redress for violations of a decedent’s rights guaranteed by the United

States Constitution and federal civil rights law, 42 U.S.C. § 1983.

      18.    This Court has supplemental jurisdiction over Plaintiffs’ state law

claims pursuant to 28 U.S.C. § 1367.

      19.    Venue is proper under 28 U.S.C. § 1391, because Plaintiff’s claims arise

from acts and omissions that occurred in Allegany County, Maryland.

      20.    On November 25, 2019, Mrs. Stevens filed a Certificate of Qualified

Expert and written election to waive arbitration with the Maryland Health Care

Alternative Dispute Resolution Office, attached as Exhibits 1 and 2, respectively,

thereby satisfying the requirements to proceed in this Court with claims against

Defendants Holler, Shroyer, Manger, Logsdon, Piazza, Shutts, Brashear, and

Wellpath, LLC. See Md. Code Ann., Cts & Jud. Proc. § 3-2A-06(B)(b)(1).

                                       FACTS

      21.    On November 17, 2016, the Allegany County Circuit Court issued a

bench warrant for Mr. Stevens. He was charged with one drug offense and compelled

to appear at the Allegany County Detention Center. He elected to surrender on

November 25, 2016, the Friday after Thanksgiving.




                                          7
      22.    On or around November 17, 2016, the same day Mr. Stevens’ warrant

was issued, The Board of County Commissioners for Allegany County voted

unanimously to enter an agreement with Defendant Correct Care Solutions regarding

medical services at the Detention Center. Per a back-dated contract, Defendant

Correct Care Solutions would provide medical care to inmates from July 1, 2016 to

June 30, 2017 in exchange for $969,879 in County funds.

      23.    On November 24, 2016, Mr. Stevens spent the holiday with his family.

In the late evening, pursuant to the warrant, Mr. Stevens voluntarily surrendered at

the Detention Center between 11:00 p.m. on Thanksgiving and 12:50 a.m. on Friday,

November 25, 2016.

      24.    When Mr. Stevens surrendered, he was 44 years old and had many

serious medical disabilities. He weighed approximately 375 pounds and had a history

of congestive heart failure, chronic systolic hypertension (high blood pressure),

asthma, sleep apnea, low testosterone, neuropathy, and diabetes mellitus. Mr.

Stevens was insulin- and oxygen-dependent and wore compression stockings. He was

prescribed and taking a host of medication to treat or manage his health conditions.

      25.    In addition to prescription medications, Mr. Stevens smoked cigarettes

and drank alcohol. He had a history of recreational drug use.

      26.    In the months preceding his detention, Mr. Stevens was treated for two

leg injuries, one of which was still healing upon his intake. On August 15, 2016, Mr.

Stevens fell and suffered a laceration to his left lower leg. He received stitches and

had several follow-up appointments at the Western Maryland Regional Medical




                                          8
Center for wound care and infection management. On November 8, 2016, a few weeks

before his detention and death, he returned to that provider because he tore some

skin on his left leg while removing his compression stockings.

      27.    Notwithstanding his comorbid medical conditions and recent injury, Mr.

Stevens was in stable health at the time of his surrender. His family did not detect

any distress during the Thanksgiving meal. To the contrary, he was jovial and happy.

      28.    Mr. Stevens thought he would be detained through the night, appear

before a judge on Friday, November 25, 2016, and return home within 24 hours.

Nevertheless, he brought his prescription medications and medical equipment with

him to the Detention Center.

      29.    Mr. Stevens was brought to the Detention Center holding cell at 12:55

a.m. by the Allegany County Sheriff’s Office and received into custody at 1:41 a.m.

      30.    Defendant Holler performed a primary medical screening of Mr.

Stevens. According to Detention Center Regulations, the purpose of the reception

screening is “to identify immediate medical problems/conditions” and assist in “the

prevention of complications such as death, epidemic, suicides, and assaults.” Mr.

Stevens’ screening was completed by 1:55 a.m., 14 minutes after his intake.

      31.    The reception screening records reflect Mr. Stevens’ complex medical

profile. The Patient Questionnaire indicated he was being treated for asthma,

diabetes, a heart condition, and high blood pressure. It also indicated he had been

hospitalized and on a ventilator a “couple weeks ago.” Per the Incoming Inmate

Medication Record, he had 20 medications with him – all of which were prescribed to




                                          9
treat or manage heart disease, high blood pressure, diabetes, asthma or nerve pain –

as well as a portable oxygen tank, an aerosol delivery system, a Respironics chamber,

insulin needles, TED socks, and two Velcro compression stockings.

      32.    On information and belief, Mr. Stevens’ oxygen tank, aerosol delivery

system, Respironics chamber, and insulin needles were immediately confiscated.

      33.    Defendant Holler also examined Mr. Stevens’ drug history. Mr. Stevens

reported that he drank alcohol and was a heavy smoker. He also admitted to using

oxycodone and heroin regularly, as well as benzodiazepines when opiates were

unavailable, and that he last used drugs on November 24, 2016. He was forthcoming

about his drug use and provided substantial details to Defendant Holler.

      34.    Mr. Stevens advised Defendant Holler that he did not have a history of

alcohol withdrawal. Although he did report a history of drug withdrawal, “[l]oose

stools” were the only symptom he described experiencing.

      35.    The primary medical screening records confirm that Mr. Stevens was in

stable condition at the start of his detention.     His pulse and respiration rates,

temperature and oxygen saturation were normal. Per a mental status checklist, he

was alert and oriented, thinking logically, and acting and speaking appropriately.

While the checklist also had options to indicate when a patient had slurred or slowed

speech,   was   not   making   sense,   acting   lethargically,   and/or   experiencing

hallucinations, those were not marked for Mr. Stevens.




                                         10
      36.    Nevertheless, in addition to his high-risk medical disabilities, Mr.

Stevens said he was in pain, indicating a six out of ten on the pain scale, which is one

level above “moderate pain.”

      37.    On information and belief, Defendant Holler did not identify where Mr.

Stevens’ pain was, diagnose its source, or examine Mr. Stevens’ body.

      38.    Mr. Stevens’ blood pressure was also extremely high upon intake. His

systolic blood pressure was 185 (over a diastolic blood pressure of 100). On

information and belief, Defendant Holler consulted protocols that instructed her to

contact a health care provider when a patient’s systolic blood pressure exceeds 180.

      39.    Defendant Holler did not consult a physician about Mr. Stevens’ blood

pressure.

      40.    Because of his medical profile, Mr. Stevens was predisposed to heart

attack, stroke, and complications after an infection, like sepsis or septic shock.

However, it would have been difficult to distinguish the very early symptoms of a

heart attack, stroke, diabetic shock or sepsis from those of Mr. Stevens’ other chronic

conditions. Accordingly, the standard of care for evaluating and diagnosing such a

patient is to thoroughly exhaust all opportunities for early detection by performing a

full physical and neurological assessment under the supervision of a physician.

      41.    On information and belief, Defendant Holler did not perform a full

neurological assessment or consult a medical doctor during Mr. Stevens’ screening.1




1Defendant Holler’s “Opiate Withdrawal Provider Orders” note a verbal order from
Defendant Manger, but on information and belief, he was not consulted until later.

                                          11
      42.    Instead, Defendant Holler issued three medical orders for Mr. Stevens.

First, Defendant Holler referred him for Alcohol and Benzodiazepine Withdrawal

treatment. That protocol calls for checking the patient’s vital signs and assessing his

CIWA-Ar2 score every eight hours. It also calls for the patient to take daily Vitamin

B1 supplements and 50 mg of Librium, a benzodiazepine and sedative used to treat

anxiety and alcohol/benzodiazepine withdrawal symptoms, three times a day for

three days and then two times a day for two days.

      43.    Second, Defendant Holler ordered the Opiate Withdrawal protocol.

That protocol, like the one described in the preceding paragraph, calls for checking

the patient’s vital signs and assessing his COWS3 score every eight hours. It also

instructs that medication may be provided as needed for vomiting, loose stools, and

muscle pain and/or spasms.

      44.    Third, Defendant Holler ordered a 2800 calorie diabetic diet for Mr.

Stevens.

      45.    Defendant Holler assigned Mr. Stevens to the general population

instead of medical observational housing or isolation. Mr. Stevens’ only housing

accommodation was that he was to get a bottom bunk until his release.




2 “CIWA-Ar” is the abbreviation for the revised version of the Clinical Institute
Withdrawal Assessment for Alcohol, a 10-item assessment of whether and to what
degree a patient presents certain symptoms common to alcohol withdrawal.
3 “COWS” is the abbreviation for the Clinical Opiate Withdrawal Scale, an 11-item

assessment of whether and to what degree a patient presents certain symptoms
common to opiate withdrawal.

                                          12
      46.    After the reception screening, Defendant Holler noted: “Screen

complete. Opiate + Benzo abuse. I/M [Inmate] has extensive Health issues. Large

quan[tit]y of medications. Ted Socks remain with inmate, and the Velcro compression

wraps will be re-eval by MD in am. Insulin + Medication orders will be Reviewed with

MD. I/M Was made aware of how to access medical. ROI [Release of Information] sent

to Hosp, doctors + pharmacy.”

      47.    Defendant Holler began the two withdrawal protocols at 1:55 a.m. Mr.

Stevens’ CIWA-Ar and COWS scores were both very low; he scored a 0 and 1,

respectively.4

      48.    Defendant Holler took no further action with regards to Mr. Stevens’

medical needs at that time.

      49.    Just a few hours into his detention, Mr. Stevens was back at the medical

unit. At 5:02 a.m., correctional records note: “Stevens to medical.” He returned six

minutes later. There is no documentation in the records obtained from Defendant

Correct Care Solutions regarding this visit.

      50.    At 6:55 a.m., Defendant Holler issued orders for managing Mr. Stevens’

diabetes. Those orders prescribed how and when Mr. Stevens’ blood sugar would be

taken and how much insulin would be dispensed.




4 Per the CIWA-Ar Score Sheet, a score of 0 – 9 means “Minimal or no withdrawal.”
Per the Opiate Withdrawal Provider Order, a score below 12, by itself, does not call
for any actions to be taken by the clinician, such as contacting a health care provider.

                                          13
      51.    Over the next few hours, Defendants Shroyer, Manger, and Logsdon

reviewed Defendant Holler’s initial orders and evaluated Mr. Stevens’ medical needs.

Physician’s Orders were given, and medication was prescribed.

      52.    At 6:45 a.m., Defendant Shroyer approved Defendant Holler’s

preliminary screening of Mr. Stevens.

      53.    Defendant Logsdon made a “Master Problem List” for Mr. Stevens. That

list included the following problems: “IDDM [Insulin Dependent Diabetes Mellitus],

HTN [Hypertension], Cardiac, Asthma, Obesity, Drug + Alcohol Abuse.”

      54.    At 8:00 a.m., Defendant Manger approved by verbal order the diabetes

protocol issued by Defendant Holler. To treat Mr. Stevens’ cardiac conditions,

asthma, and hypertension, Defendant Manger gave verbal orders that Mr. Stevens

would continue taking the physician-approved medication he brought to the

Detention Center from his own supply and at the prescribed dosages. Both of those

orders were documented by Defendant Shroyer at 9:00 a.m.

      55.    Defendant Manger also prescribed five new medications for Mr. Stevens,

pursuant to the two withdrawal protocols, including Vitamin B and Librium. Mr.

Stevens was to take two 25 mg capsules of Librium every eight hours for three days

and then, per a tapered dosing schedule, every 12 hours for two days. Three

medications were prescribed, as needed, to treat vomiting, diarrhea and muscle pain.

      56.    Mr. Stevens’ first dose of Librium was administered at 8:00 a.m.

      57.    Defendant Logsdon reviewed and approved the Physician’s Orders. A

checkmark, the date (11/25/16), and her initials appear in the margin of each page.




                                         14
      58.   On information and belief, Defendant Manger was not physically

present at the Detention Center during this time. All Physician’s Orders given by

Defendant Manger are noted as “V.O.” in Defendant Shroyer’s handwriting,

indicating that they were given verbally and transcribed by Defendant Shroyer. And

unlike the other health care provider Defendants, Defendant Manger maintained a

private practice and does not appear to have worked for Correct Care Solutions.

Accordingly, despite the high-risk nature of Mr. Stevens’ medical profile, Defendant

Manger did not examine Mr. Stevens in-person before issuing orders regarding his

care and treatment.

      59.   Defendant Correct Care Solutions does not require or guarantee that a

physician will be present at the Detention Center.

      60.   At 8:52 a.m., the Western Maryland Health System (“WMHS”)

transmitted Mr. Stevens’ medical records to the Detention Center. Earlier that

morning at 3:36 a.m., Mr. Stevens signed a release authorizing the Detention Center

to obtain records from WMHS, another provider,5 and CVS pharmacy.

      61.   The WMHS records thoroughly describe the first leg wound Mr. Stevens

sustained in August and the second leg wound from November 8.

      62.   On information and belief, Defendant Manger did not review the WMHS

records.




5At 3:45 a.m., Mr. Stevens signed a release for Chapman & Assoc. HC. It is unclear
what time those records were received at the Detention Center.

                                         15
       63.   On information and belief, Mr. Stevens’ leg wound was never examined

by any of the Defendants.

       64.   At 1:45 p.m., approximately 12 hours into Mr. Stevens’ detention,

Defendant Shroyer spoke with Mr. Stevens’ daughter by phone, noting: “She will get

[the] message to her Mother Shelly (I/M’s Wife) to come back to pick up items that

are not approved for use. (02 tank, Syringes, Inhaler Chamber, Aerosol Del. System).”

       65.   “Allowable property” are items that an inmate is authorized to keep in

their possession during their detention, like items issued by the facility or purchased

from the commissary. Per the Detention Center Regulations, “[t]his also includes

items approved by medical . . .”

       66.   On information and belief, Defendant Manger determined that Mr.

Stevens’ portable oxygen tank was not necessary and thus not “allowable property.”

A Progress Note from 1:48 p.m., just minutes after Defendant Shroyer spoke to Mr.

Stevens’ daughter, reads: “Noted Meds + chart reviewed by Dr. Manger this AM + No

O2 necessary at this time – sats [saturation levels] in [arrow up] 90’s. S. Shroyer.”

This note was not only documented in an untimely manner, but it was also crossed

out.

       67.   At 4:00 p.m., Defendant Logsdon gave Mr. Stevens his second dose of

Librium.

       68.   Because Mr. Stevens had a heart condition, Librium could exasperate,

rather than treat, any stress to Mr. Stevens’ heart brought on by withdrawal or some

other undiagnosed, dormant or emerging condition.




                                          16
      69.    According to the Federal Bureau of Prisons’ Clinical Guidance for

Detoxification of Chemically Dependent Inmates, Lorazepam is the recommended

medication for managing withdrawal based on a CIWA-Ar score. Unlike Librium,

which is metabolized in the liver and can accumulate in patients with slow

metabolisms or liver disease, Lorazepam’s effectiveness is not limited by liver disease.

      70.    Regardless of the medication selected, the standard of care for

administering new medication to a patient like Mr. Stevens is to proceed with

caution, closely monitor the effects of the new drug, and adjust the treatment plan

based on the patient’s reactions.

      71.    Just 15 minutes after Mr. Stevens’ second dose of Librium, at 4:15 p.m.,

Mr. Stevens’ health began to noticeably deteriorate. His blood pressure increased to

190 over 112. He started vomiting: his COWS score reflects a “3” next to “GI Upset.”

      72.    Fifteen more minutes passed, and his conditioned worsened. At 4:30

p.m., his CIWA-Ar score had jumped from a 1 to a 7 due to excessive vomiting.

      73.    Five minutes later, Mr. Stevens blood sugar was measured. It was 205,

the highest of his entire detention.

      74.    On information and belief, no medical doctor was consulted about Mr.

Stevens’ change in status during the afternoon or evening of November 25, 2016.

      75.    Unfortunately, despite Mr. Stevens’ hope for a short detention, Friday,

November 25, 2016 was a court holiday. Mr. Stevens would not be able to appear

before a judge that day and instead had to wait until Monday, November 28.




                                          17
Accordingly, he would spend at least four nights in the Detention Center – three more

than he anticipated.

      76.    On information and belief, Defendant Shroyer or Logsdon took steps to

request that a Circuit Court Judge hold a bond hearing for Mr. Stevens. These efforts,

made in response to Mr. Stevens’ precarious health status, were unsuccessful.

      77.    Mr. Stevens continued to decline. At 8:55 p.m., Defendant Logsdon took

his vital signs. His respiration rate had increased from 20 to 24.

      78.    A respiration rate at or over 20 is considered “tachypnea,” thus both

withdrawal protocols say that a health care provider should be contacted when

respirations exceed 20.

      79.    On information and belief, Defendant Logsdon did not contact a

physician regarding Mr. Stevens’ alarming respiration rate.

      80.    Mr. Stevens’ CIWA-Ar and COWS scores continued to increase. The

assessments show Mr. Stevens was still vomiting to the same degree he was four

hours prior, and he had increased sweating and anxiety.

      81.    At this point, Mr. Stevens was clearly in medical distress. Vomiting,

sweating and anxiety are all symptoms of myocardial infarctions, or obstructions of

the blood supply to an organ or region of tissue that cause local death of the tissue.

      82.    Moreover, a reasonably prudent nurse would know that vomiting could

be related to, caused by, or exasperate Mr. Stevens’ heart condition. Indeed, the

Federal Bureau of Prisons warns that detoxification and withdrawal – conditions

Defendants Holler, Shroyer, Manger, Logsdon, Piazza, Shutts and Brashear believed




                                          18
Mr. Stevens was experiencing – are stressors that may exacerbate medical

decompensation.

      83.     Accordingly, the standard of care for such a patient is to have a

physician examine him, carefully monitor his symptoms, and adjust his treatment

plan as needed. Standard emergency work-up for a patient like Mr. Stevens, who

presented with several risk factors and then three symptoms of myocardial

infarctions, would include electrocardiogram, chest x-ray, cardiac enzymes, and

monitoring.

      84.     Statistics from Correct Care Solutions6 regarding the provision of health

care at the Detention Center show that in 2016, x-rays could be performed at the

Detention Center.

      85.     However,   the   Detention    Center   is   not   equipped   to   perform

electrocardiograms.

      86.     On information and belief, Defendant Logsdon neither performed a

chest x-ray nor sought to have Mr. Stevens transported to another facility for an

electrocardiogram. Furthermore, Mr. Stevens was not examined by a physician, and

his medication schedule for Librium was not adjusted.

      87.     Instead, in response to Mr. Stevens’ deterioration, Defendant Logsdon

did two things. First, she gave Mr. Stevens 20 ounces of Gatorade. Second, she




6Although the statistics for medical care at the Allegany County Detention Center
appear on Conmed Healthcare Management letterhead, those documents reflect
activity for years in which Defendant Correct Care Solutions was undisputedly the
vendor providing medical care services at the Detention Center.

                                           19
checked his oxygen saturation for the first time since his oxygen machine had been

taken away. His oxygen was at 94%. No further action was taken.

         88.   At or around 9:00 p.m., Defendant Logsdon left the Detention Center. It

is unclear who, if anyone, monitored Mr. Stevens’ health during the next few hours.

         89.   By the middle of the night, Mr. Stevens was in critical condition. At or

before 1:00 a.m., Mr. Stevens moved to a cot in the booking department. He was

sweating, disoriented, and ill.

         90.   At approximately 1:00 a.m., Defendant Logsdon returned to the

Detention Center and found Mr. Stevens in the booking department. She observed

beads of sweat on his face and forehead and noticed that his chest was damp; this

condition is called diaphoresis. Correctional officers advised her that he had been

vomiting occasionally. He was restless and disoriented, asking Defendant Logsdon,

“Where’s the remote?”

         91.   Defendant Logsdon took Mr. Stevens’ vital signs. His pulse rate had

dropped 12 points, while his respiration rate increased to an alarmingly high rate.

His oxygen saturation levels were fluctuating between 94% and 95%. His CIWA-Ar

and COWS scores were markedly high at 197 and 13, respectively, because he was

vomiting, sweating, and experiencing auditory disturbances, anxiety, and aches.

         92.   At that point, Mr. Stevens was exhibiting symptoms common but not

specific to a heart attack. A heart attack is diagnosed by either measuring the




7   Per the CIWA-Ar protocol, a score of 19 indicates a “moderate to severe” condition.

                                            20
electrical activity of the heart using electrodes or performing a blood test. The risk of

death is greatly reduced the earlier a heart attack is diagnosed and treated.

      93.    Given his medical profile, a reasonably prudent physician, in diagnosing

Mr. Stevens’ condition, would be unable to rule out the possibility that Mr. Stevens

was in the early stages of heart failure.

      94.    Mr. Stevens also qualified for sepsis, a toxic condition of life-threatening

organ failure caused by the immune system’s extreme response to an infection. To

diagnose sepsis outside of a hospital setting, health care providers use a bedside

prompt known as the quick Sequential Organ Failure Assessment (“qSOFA”) to

rapidly identify patients with suspected infections who are at greater risk of a poor

outcome if they are outside of an intensive care unit. The qSOFA guidelines look for

three symptoms: increased breathing rate, change in level of consciousness, and low

blood pressure. Mr. Stevens had a source of potential infection (the leg wound), and

two out of the three qSOFA symptoms: tachypnea and an altered mental state.

Accordingly, sepsis could not be ruled out as the source of Mr. Stevens’ deterioration.

      95.    When a patient is suspected of having sepsis, a reasonably prudent

health care provider would move him to a hospital or emergency room setting, where

he would be given antibiotics, intravenous fluids, and oxygen, and closely monitored.

Sepsis is a medical emergency that requires hospitalization; even with early

treatment, it is fatal 20% of the time.

      96.    On information and belief, the Detention Center was not equipped to

diagnose or treat a heart attack or sepsis.




                                            21
      97.    Even if Mr. Stevens was in the severe stages of withdrawal – the

presumed diagnoses of the health care providers at the Detention Center, given the

treatment protocols issued – the protocol for a patient with a CIWA-Ar score of 19

still calls for hospitalization. Indeed, the Federal Bureau of Prisons advises that when

an inmate with hypertension or congestive heart failure has a CIWA-Ar score above

15 or exhibits severe symptoms of withdrawal, hospitalization is strongly suggested.

      98.    Defendant Logsdon did not take Mr. Stevens to the hospital for

emergency care or evaluation by a physician.

      99.    Instead, at 1:05 a.m., Defendant Logsdon contacted Defendant James

Piazza, a Physician Assistant, and advised him of Mr. Stevens’ status.

      100.   On information and belief, Defendant Piazza did not come to the

Detention Center to examine Mr. Stevens in-person, instruct Defendant Logsdon to

take Mr. Stevens to the hospital, or review his medical history from WMHS. At that

point, Mr. Stevens’ heart had never been assessed by electrocardiogram, x-ray,

ultrasound, or other common diagnostic equipment. His blood was not drawn or

tested, his leg wound was never examined, and he was not assessed for sepsis.

      101.   Instead, Defendant Piazza ordered an increase in Mr. Stevens’

prescription for Lisinopril, which he was taking to prevent a heart attack, from 20

mg to 40 mg a day. At or around 1:05 a.m., Mr. Stevens was given a dose of Lisinopril.

      102.   Defendant Logsdon also gave Mr. Stevens 10 ounces of Gatorade, a cool

cloth for his forehead, and extra blankets to prop up his head.




                                          22
      103.   On information and belief, Defendant Logsdon offered Mr. Stevens

additional medications, but he refused. She offered him a Phenergan suppository;

Phenergan is used to treat allergic reactions and nausea, and a Phenergan

suppository is for rectal administration only. Mr. Stevens reportedly stated, “stuff

comes out of there, doesn’t go in.” She encouraged him to reconsider. Defendant

Logsdon offered Mr. Stevens “his 02” but he rejected that, too.

      104.   Per Detention Center regulations, “emergency medical care is available

24 hours per day for inmates, staff, visitors, etc.: that there is ready access to

hospitals, clinics, and medical centers” and “first aid kids approved by qualified

healthcare personnel are available within the detention center for medical

emergencies.”

      105.   Those regulations further provide that “[w]hen a medical emergency

exists, the Shift Supervisor and Medical Department will be notified and will respond

to the emergency.”

      106.   In responding to an emergency, Defendants Logsdon and Piazza, as well

as Defendants Holler, Shroyer, Manger, Shutts and Brashear, could authorize an

emergency room visit for any inmate at the Detention Center. The Detention Center’s

“Emergency Medical Services” Regulation states: “Under the recommendation of

certified healthcare personnel, the Shift Supervisor may authorize transporting the

inmate out of the facility for emergency care.”

      107.   Defendants Holler, Shroyer, Manger, Logsdon, Piazza, Shutts and

Brashear have a duty to exercise their authority to call an ambulance and/or transmit




                                          23
an inmate to the hospital when an inmate needs emergency care. A Detention Center

regulation states that all matters of medical judgment will be deferred to a qualified

health care provider. Indeed, a webpage on the Allegany County website that pertains

to the Detention Center advises: “All out of facility appointments . . . have to be

approved by CCS before we can send the inmate out.” Another Regulation states: “If

it is determined by a certified healthcare professional that an inmate’s condition is

serious enough to warrant transportation of an inmate via ambulance rather than

departmental vehicle, the CCO [Chief Correctional Officer] will call EMC and request

an ambulance to be dispatched to the facility.”

      108.   Defendant Correct Care Solutions has a long and troubled history of

failing to ensure that its employees call for hospitalizations or provide necessary

medical care in the face of medical emergencies.

      109.   In or around October of 2018, Defendant Correct Care Solutions

disclosed its litigation history, revealing that it has been party to over 1400 lawsuits

arising out of its provision of inadequate medical care and failures to properly respond

to and treat inmates’ conditions.

      110.   According to CNN, which scrutinized those cases that had been filed

between 2014 and 2018, the four-year period of time surrounding Mr. Stevens’ death,

over one-third of the cases brought against Correct Care Solutions for inadequate

medical care involved the untimely death of an inmate. And Correct Care Solutions

reportedly settled approximately 100 cases during that window of time.




                                          24
      111.   Among those cases, pertinent examples of Correct Care Solutions’ and/or

its employees’ failure to provide adequate medical care, respond to medical

emergencies or treat serious conditions similar to those presented by Mr. Stevens, or

prevent unnecessary inmate deaths, include:

         a. In June of 2016, Veronica Horstead was found dead in her Champaign
            County jail cell. Correct Care Solutions’ employees knew that she had a
            history of medical problems, including congestive heart failure and drug
            abuse. She was having trouble breathing during her first days of
            detention, and there were multiple requests to send her to the hospital,
            but Correct Care Solutions employees did nothing more than check her
            vitals and monitor her deteriorating condition. Litigation commenced in
            2018, and the claims against Correct Care Solutions’ employees, as well
            as the company itself, are still pending.

         b. Also in June of 2016, litigation commenced against Correct Care
            Solutions over the death of Melissa Benton, who went through serious
            and fatal withdrawal symptoms for days under the care of Correct Care
            Solutions’ employees, who failed to adhere to proper withdrawal protocol
            or send Ms. Benton to the hospital when she was clearly in distress. The
            case was settled in 2019.

         c. In August of 2016, Henry Clay Stewart was suffering severe pain from
            an ulcer while detained in a Virginia jail. He requested to go to the
            hospital, but Correct Care Solutions’ employees failed to act. He died
            during his detention, and the company settled the claims brought
            against it over the death in 2018.

         d. Also in August of 2016, the family of Jennifer McCormack Schuler
            brought action against Correct Care Solutions over Ms. Schuler’s 2014
            death while in a North Carolina jail and under the care of Correct Care
            Solutions’ staff. Ms. Shuler was pregnant, but the health care providers
            failed to take notice, provide care, or transport Ms. Shuler to the hospital
            when she began vomiting and exhibiting severe signs of distress in her
            cell. The claims against Correct Care Solutions were settled in 2017.

         e. In March of 2016, Paul Clifton died of an asthma attack at the
            Champaign County jail in Illinois. Correct Care Solutions settled the
            claims against the company in 2016.




                                          25
          f. In February of 2016, Shawnta Davis died in her Virginia jail cell due to
             hypertension and heart disease. Her estate sued Correct Care Solutions
             on April 13, 2017, for not requiring its employees to obtain or note the
             functionality of dialysis and properly monitor patients like Ms. Davis.
             Litigation commenced in 2017, and the case was settled in 2018.

          g. In 2016, Kenneth McGill, who suffered a stroke in the Jefferson County
             Jail while under the care of Correct Care Solutions’ employees in 2012,
             was awarded $11 million in damages for those providers’ and the
             company’s failures to properly respond to his life-threatening condition.

          h. In February of 2015, Pedro Sanchez, a pretrial detainee in New York,
             died of serious spleen injuries for which the health care providers should
             have been aware, while in detention. Correct Care Solutions was
             accused of being the moving force behind the death due to a policy of
             providing inadequate medical care in order to achieve costs savings, and
             for delegating care to nurses during evening hours when doctors were
             not working. This case was also settled.

          i. In or around July of 2015, New York State issued a report on its
             investigation into the death of Rashad McNulty while detained in a
             facility staffed by Correct Care Solutions in 2013. Mr. McNulty, like Mr.
             Stevens, suffered a heart attack. The report identified gross negligence
             by the nurses at the facility, and claims were brought against Correct
             Care Solutions over the employees’ failure to respond to Mr. McNulty’s
             complaints of chest pain or transport him to the hospital. That case was
             settled.

          j. In 2015, the family of Dino Vann Nixon brought action against Correct
             Care Solutions. Mr. Nixon died in a North Carolina jail in 2013. Correct
             Care Solutions’ employees failed to take him to the hospital when it
             would have saved his life. In 2018, the case was settled.

          k. In 2014, inmate Jeffrey Lillis died of sepsis in his Colorado jail cell while
             under the care of Correct Care Solutions’ employees, who are alleged not
             to have fully appreciated his serious medical condition. Those claims, as
             well as those brought against Correct Care Solutions, are still pending.

   112.      The aforementioned cases do not include the dozens of other cases that

were pending at the time of Mr. Stevens’ death, brought by inmates who did not die




                                           26
but nonetheless accused Correct Care Solutions’ staff of failing to transport those

inmates to the hospital when necessary.

   113.      Correct Care Solutions’ and its employees’ grossly negligent practices

across the country have been the subject of many news reports and investigative

journalism by leading news outlets such as The Atlantic and CNN.

   114.      Correct Care Solutions, knowing that its employees were persistently

accused of the same kind of medical malpractice and negligence, and that those

actions and omissions led to at least 70 inmate deaths before and immediately after

Mr. Stevens’ detention, took no action to ensure that hospitalizations would occur

when necessary, to ensure that staff was properly trained on how to respond to a

medical emergency, or to ensure that medical doctors would always be available for

in-person visits at the facility. To the contrary, Correct Care Solutions continued to

tout to counties and municipalities that it was the best vendor for medical services

because it provides in-house care in a cost-effective manner.

   115.      Consistent with the pattern outlined above, Mr. Stevens never received

emergency care during his time at the Detention Center. He remained at the facility

over the next three days. The medical crisis that emerged on November 25 and

became acutely dangerous in the early morning of November 26 persisted until his

release and ultimately led to his death.

   116.      At 6:00 a.m. on Saturday, November 26, Mr. Stevens was assessed by

Defendant Logsdon. He was still very ill. His CIWA-Ar and COWS scores were




                                           27
unchanged, and his level of vomiting, sweating, agitation, disturbances, anxiety and

aches had not gone down since the early morning.

   117.      Defendant Logsdon still did not call a physician or take Mr. Stevens to

the emergency room.

   118.      Two hours later at 8:00 a.m., Defendant Shutts administered Librium.

   119.      At 8:55 a.m., Mr. Stevens was re-assessed. His resting pulse rate had

increased by 10 points since his last evaluation, and his respirations were still very

high at 25. Although his CIWA-Ar and COWS scores had gone down, he continued to

exhibit the aforementioned symptoms, like vomiting and sweating.

   120.      By late afternoon, Defendant Shutts determined that Mr. Stevens had

stabilized. Her notes indicate that Mr. Stevens’ oxygen saturation level was 95%, he

was taking his medication without dysphasia, the vomiting had stopped, and he was

no longer disoriented.

   121.      However, Defendant Shutts also noted that Mr. Stevens was “not eating

well, only a few bites.”

   122.      At 5:00 p.m., Defendant Shutts re-assessed Mr. Stevens. He still had a

high respiration rate of 25, thus still had tachypnea, and his pulse rate had increased

yet again to 100. His blood pressure, while stable at that moment, had fluctuated

substantially over the last 40 hours, getting as high as 190 over 112, and as low as

118 over 98. He was still exhibiting symptoms of nausea, sweating and anxiety.

   123.      Defendant Shutts did not consult a physician or physician assistant

about Mr. Stevens’ change in status.




                                          28
   124.       A few hours later at 8:54 p.m., Mr. Stevens’ vital signs and withdrawal

scores were relativity unchanged, but his respiration rate had jumped to 28, the

highest of his detention.

   125.       On information and belief, Defendant Shutts took no action in response

to Mr. Stevens’ increased respiration rates.

   126.       Sometime after 8:54 p.m. but before the next morning, Defendant

Shroyer determined that Mr. Stevens would no longer be monitored for opiate

withdrawal.

   127.       By the next morning, Sunday November 27, 2016, at 9:10 a.m., Mr.

Stevens had not improved. While he was vomiting, sweating, and agitated to a lesser

degree than the morning before, his CIWA-Ar score started to go back up; it increased

by one point. His systolic blood pressure was up from 133 to 179, his pulse rate went

from 99 to 107, and he still had an elevated respiration rate (tachypnea) of 26.

   128.       Throughout the day, Mr. Stevens was monitored and given medication

and insulin. But on information and belief, no physician was contacted.

   129.       By the evening, Mr. Stevens worsened yet again. At 8:58 p.m.,

Defendant Shutts found Mr. Stevens lying in his bottom bunk “soaked in his own

urine.” Although his blood pressure and pulse rate had dropped, and he could

ambulate, he was more anxious and disoriented than he had been a few hours before.

Accordingly, his CIWA-Ar score increased by another two points.

   130.       On information and belief, Defendant Shutts did not contact a physician.

She also did not take him to the emergency room.




                                          29
   131.      Instead, Defendant Shutts gave Mr. Stevens Tums and Gatorade, as he

requested, and helped him into a new set of clothes.

   132.      And at this point, on information and belief, no health care provider had

examined Mr. Stevens’ leg wound or attempted to rule out whether he was septic or

having a heart attack.     Instead, actions taken by Defendants Holler, Shroyer,

Manger, Logsdon, Piazza, Shutts and Brashear strongly suggest that they were

anchored solely to the diagnosis of substance withdrawal and did not meaningful

explore any other kinds of diagnoses.

   133.      Over the next 12 hours, Mr. Stevens seemed to stabilize somewhat. He

was observed through the night and did not have distressed breathing, nor was he

vomiting.

   134.      However, at 6:30 a.m. on Monday, November 28, 2016, Mr. Stevens

refused a meal and chose to stay laying down in his bunk. By 9:12 a.m., his

temperature was up to 99.8 degrees.

   135.      Over the next five hours, five other inmates made bond and/or were

released. Mr. Stevens, however, remained in his cell, resting in his bunk.

   136.      At 2:30 p.m., Defendant Shroyer reported that Mr. Stevens “smelled

strongly of urine and body odor” and advised the correctional staff that Mr. Stevens

needed a shower. He was clearly still unwell and disoriented.

   137.      Approximately 20 minutes later, Mr. Stevens was showered. He was so

ill that he needed assistance from a correctional officer, who reported that Mr.

Stevens was short of breath during the shower.




                                         30
   138.      Around this time, Defendant Shroyer spoke on the phone with Mrs.

Stevens. Mrs. Stevens had called the Detention Center and told Defendant Shroyer

that she would bring in her husband’s C-PAP machine and testosterone medication.

She also offered to take home any unapproved medication and equipment. She also

asked about his health status.

   139.      On information and belief, Defendant Shroyer did not consult with a

physician or other health care provider regarding Mrs. Stevens’ offer to bring

additional medication and equipment to the Detention Center to help her husband.

   140.      Also on information and belief, Defendant Shroyer did not share any

information regarding Mr. Stevens’ health status with his wife.

   141.      At 3:50 p.m., Defendant Brashear and another licensed practical nurse

were called to the Booking Department, because Mr. Stevens had been short of breath

during his shower.

   142.      That evening, Mr. Stevens was transported from the Detention Center

to the Circuit Court for Allegany County for his bail hearing.

   143.      On information and belief, Mr. Stevens was visibly listless and confused

throughout the hearing.

   144.      At 7:11 p.m., Mr. Stevens posted a $5,000 bond, and the Court ordered

his release. Mr. Stevens returned to the Detention Center.

   145.      At no time during the transports to and from court was Mr. Stevens

taken to a hospital for evaluation.




                                          31
   146.      Per Detention Center Regulations, inmates receiving medical care

should be examined before their release.

   147.      On information and belief, Mr. Stevens was not examined before release.

   148.      Instead, Defendant Brashear asserted, without any supporting facts,

that Mr. Stevens was stable.

   149.      Defendant Brashear did not impress upon Mr. Stevens the nature of his

condition or specify any particular follow up care. Instead, she advised him to follow

up with his primary care providers or local emergency room “for any issue.”

   150.      Defendant Brashear also did not advise Mrs. Stevens about Mr. Stevens’

health status or inform her about any of the medical distress he had experienced.

Defendant Brashear did not advise Mrs. Stevens to take Mr. Stevens to the hospital.

   151.      At the time of his final screening, Mr. Stevens was still noticeably

listless and unwell. His signature on the Continuity of Care form is distinctly sloppier

than the signature that appears on his reception screening records.

   152.      At 8:00 p.m. on November 28, 2016, Mr. Stevens was released from the

Detention Center. He came in on his own two feet, but after four full days in custody,

Mr. Stevens had to be escorted out to his wife’s car in a wheelchair.

   153.      Mrs. Stevens recognized that Mr. Stevens was unwell and made an

appointment for Mr. Stevens at his primary care provider, Western Maryland Health

Center, for Wednesday morning, November 30, 2016. It was the earliest appointment

available after Mr. Stevens’ release.




                                           32
   154.      However, Mrs. Stevens lacked the medical knowledge, training and skill

to recognize the severity of Mr. Stevens’ condition in light of his comorbid conditions.

Moreover, she was unaware of what had happened over the last four days. Had she

been advised to do so, she would have taken Mr. Stevens to the hospital immediately.

   155.      The next morning, Tuesday, November 29, 2016, Mr. Stevens woke up

in his home still unwell and disoriented. He asked Mrs. Stevens to prepare food for

him, saying “maybe it will absorb whatever they gave me.”

   156.      Mrs. Stevens sat down next to her husband and rested her hand on his

leg, but he was too disoriented to register her touch. Mr. Stevens asked, “where you

at? Where you at?” as though he did not understand that she was right beside him.

   157.      Mrs. Stevens was worried about her husband, but she knew he had his

appointment scheduled. Furthermore, she had a meeting that afternoon that she was

legally obligated to attend. Mrs. Stevens hesitantly went to her meeting.

   158.      Mrs. Stevens returned home at or by 5:11 p.m. and found Mr. Stevens

dead. It had been less than 20 hours since his release from the Detention Center.

   159.      A partial autopsy was performed. The medical examiner determined

that Mr. Stevens’ cause of death was Hypertensive Heart Failure. The Medical

Examiner also opined that Obesity and Diabetes Millitus were contributing causes of

death.

   160.      Per a Toxicology Report, Mr. Stevens’ blood tested positive for

chlordiazepoxide (Librium) and a small amount of Nordiazepam, to which Librium is

metabolized. No other drugs or alcohol were found in his system.




                                          33
   161.       On December 1, 2016, Mrs. Stevens went to the Detention Center to get

records pertaining to Mr. Stevens’ detention. The staff avoided eye contact with her.

   162.       On information and belief, one of the nurses charged with Mr. Stevens’

care and at least one correctional officer made comments during Mr. Stevens’

detention indicating that they knew he was fatally ill and wanted him released from

the Detention Center as soon as possible, so he would not die inside the facility. These

comments were overheard by a third party and later recounted to Mrs. Stevens.

                                 CAUSES OF ACTION

                               COUNT I
 Estate of James Stevens Against Dawn Holler, LPN, Stephanie Shroyer,
RN, Dr. Donald Frederick Manger, MD, Leslie Logsdon, RN, James Piazza,
     PA, Lisa Shutts, LPN, and Jodi Brashear, LPN (the “Individual
                             Defendants”)
                            42 U.S.C. § 1983

   163.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.

   164.       As a pretrial detainee, Mr. Stevens had the right under the Due Process

Clause of the Fourteenth Amendment to the U.S. Constitution to receive adequate

and necessary medical care.

   165.       The Individual Defendants had a duty to provide Mr. Stevens with the

requisite medical care guaranteed by the Fourteenth Amendment.

   166.       The   Individual    Defendants   violated   Mr.    Stevens’   Fourteenth

Amendment rights to medical care when they were deliberately indifferent to his

serious medical needs.




                                          34
   167.      Each of the Individual Defendants knew Mr. Stevens had serious

medical needs, specifically that he (a) had heart disease, hypertension, asthma,

diabetes, morbid obesity, and a history of drug use; (b) was experiencing multiple and

sustained episodes of vomiting, sweating, feeling anxious, urinating on himself, and

disorientation that were indicators of heart attack, sepsis, and/or withdrawal; (c) had

unstable and wildly fluctuating vital signs throughout his detention, including

alarmingly high systolic blood pressure and respiration rates, and fluctuating oxygen

saturation levels and pulse rates; (d) was in pain; (e) was at greater risk of heart

attack if not carefully monitored, accurately diagnosed, or given proper medical

attention; and (f) could not be diagnosed or treated for a heart attack or sepsis at the

Detention Center.

   168.      Mr. Stevens’ vomiting, disorientation, high blood pressure and

respiration rates, uncontrolled urination, anxiety, and sweating – particularly

despite of, if not because of, the Individual Defendants’ mild efforts to monitor and

treat him – were so obvious and persistent that a layperson would have recognized

that Mr. Stevens was in crisis and needed emergency care.

   169.      Each of the Individual Defendants knew the risks of (a) failing to have

Mr. Stevens examined by a physician during an obvious episode of medical distress;

(b) allowing Mr. Stevens to experience intense physical stress, whether through

withdrawal or another condition, outside of a hospital setting and without

sophisticated monitoring equipment; (c) prescribing a new medication to a patient

with his profile and history, and (d) continuing to administer that medication despite




                                          35
his continued deterioration in response. Likewise, each Individual Defendant knew

the risk of not taking Mr. Stevens to the hospital during or immediately after multiple

episodes of acute distress and not advising him that he was at risk of death upon his

release and thus should have gone directly to the ER. The risk of those actions, both

individually and collectively, was that Mr. Stevens would likely continue to

deteriorate and probably die.

   170.      Each of the Individual Defendants recklessly disregarded those risks by

(a) formulating a treatment plan for Mr. Stevens without an in-person evaluation by

a physician; (b) not examining his leg wound and source of reported pain; (c) ordering

that Mr. Stevens be treated for withdrawal absent a history of serious withdrawal;

(d) prescribing Librium, even though it was not the preferred medication for a patient

of Mr. Stevens’ weight and history, and it could exasperate his heart conditions; (e)

continuing to administer Librium after Mr. Stevens experienced a negative reaction;

(f) failing to diagnose whether Mr. Stevens was having a heart attack or had sepsis;

(g) not seeking an in-person visit from a physician or ordering that Mr. Stevens be

hospitalized during or immediately after his repeated episodes of acute distress, in

which he obviously needed emergency care; (h) not performing a proper examination

upon his release; and (i) not advising Mr. or Mrs. Stevens that Mr. Stevens was at

risk of death and should go immediately to the hospital on his own.

   171.      Each of the Individual Defendants recognized that their actions were

not sufficient. Mr. Stevens’ condition was so high-risk and noticeably troubling that

Detention Center personnel took steps to shorten the length of his detention,




                                          36
Defendant Logsdon consulted Defendant Piazza about Mr. Stevens’ second episode of

distress, Defendant Piazza ordered an increase in Mr. Stevens’ heart medication, Mr.

Stevens deteriorated and never meaningfully stabilized under Defendants Holler’s,

Shroyer’s, Logsdon’s, Shutts’ and Brashear’s care, he had multiple episodes of

distress during his detention, a nurse at the Detention Center was overheard making

comments about Mr. Stevens’ imminent death and their desire to have him die

outside the facility, Mr. Stevens was visibly listless at his bond hearing, Mr. Stevens’

signature was distinctly sloppier upon his release than at intake, and Mr. Stevens

came in on his own two feet but needed a wheelchair just four days later.

   172.       As a result of the Individual Defendant’s deliberate indifference to Mr.

Stevens’ serious medical needs, Mr. Stevens needlessly deteriorated and died.

   173.       Each of the Individual Defendants were acting under color of law at the

time of his or her deliberately indifferent acts and omissions.

   174.       Because the Individual Defendants, acting under color of law and with

deliberate indifference for Mr. Stevens’ serious medical needs, violated Mr. Stevens’

Fourteenth Amendment rights, Plaintiff, as personal representative of Mr. Stevens’

Estate, is entitled to damages.

                                      COUNT II
                     Estate of James Stevens Against Wellpath
                           42 U.S.C. § 1983 - Monell claim

   175.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.




                                          37
   176.      Defendant Wellpath was the final policymaker concerning matters of

medical judgment and inmate medical care at the Detention Center.

   177.      Wellpath has adopted an unconstitutional practice and custom of

limiting the number of transports of inmates to hospitals, failing to require

physicians or similarly qualified health care providers to come to the Detention

Center during certain events or when an inmate appears to be having a medical

emergency, and failing to respond to and/or train its employees on how to respond to

inmates who present with such obvious and persistent need for emergency care.

   178.      Wellpath failed to respond to persistent, widespread, and gross

malpractice by its employees across the country, which led to many inmate deaths.

   179.      When the Individual Defendants were deliberately indifferent to Mr.

Stevens’ medical needs, as described above, they were acting pursuant to Wellpath’s

unconstitutional practice and custom of allowing inmates not to be treated or seen by

a doctor, failing to implement policies or training to ensure that medical personnel

knew how to respond to medical emergencies, and failing to require hospitalization

when even a layperson would have recognized the need and the inmate was

deteriorating in the face of current treatments – all while knowing that there were

hundreds of lawsuits alleged or pending over employees’ failure to hospitalize or

properly treat a seriously ill inmate, and while knowing that some of those lawsuits

had merit.

   180.      Accordingly, pursuant to Monell v. Dept. of Social Servs., 436 U.S. 658,

98 S. Ct. 2018, 56 L.Ed.2d 611 (1978), Wellpath is         liable for the Individual




                                         38
Defendants’ violations of Mr. Stevens’ constitutional rights under the Fourteenth

Amendment.

                                   COUNT III
           Estate of James Stevens Against the Individual Defendants
                Article 24 of the Maryland Declaration of Rights

   181.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.

   182.       Under Article 24 of the Maryland Declaration of Rights, Mr. Stevens had

the right not “to be taken or imprisoned or disseized of his freehold, liberties or

privileges, or outlawed, or exiled, or, in any manner, destroyed, or deprived of his life,

liberty or property, but by the judgment of his peers, or by the Law of the land.”

Article 24 is to be read in pari materia with the Fourteenth Amendment to the U.S.

Constitution.

   183.       By violating Mr. Stevens’ Fourteenth Amendment rights as described

supra, Count I, when acting under color of law, the Individual Defendants also

violated Mr. Stevens’ rights under Article 24 of the Maryland Declaration of Rights.

   184.       Plaintiff, as personal representative of Mr. Stevens’ Estate, seeks

damages for these violations.

                                   COUNT III
                    Estate of James Stevens Against Wellpath
      Article 24 of the Maryland Declaration of Rights – Longtin claim

   185.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.




                                           39
   186.       The Individual Defendants, in providing medical care to Mr. Stevens

while he was at the Detention Center, were acting pursuant to the unconstitutional

practices and customs of Wellpath.

   187.       By adopting and implementing the unconstitutional practices and

customs that limit the hospitalization of inmates at the Allegany County Detention

Center and perpetuate substandard assessment and care of inmates even in the face

of obvious and dire medical emergencies, Defendant Wellpath caused the Individual

Defendants to take actions against, and fail to take actions for, Mr. Stevens that

deprived him of necessary medical care and violated his rights under Article 24 of the

Maryland Declaration of Rights.

   188.       Pursuant to Prince George’s County v. Longtin, 419 Md. 450, 19 A.3d 859

(2011), for those unconstitutional patterns and practices, Wellpath is liable for being

the moving force behind the Individual Defendants’ violations of Mr. Stevens’ state

constitutional rights

   189.       Plaintiff, as personal representative of Mr. Stevens’ Estate, seeks

damages for these violations.

                                  COUNT V
          Estate of James Stevens Against the Individual Defendants
                        Survival Action – Negligence

   190.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.




                                          40
   191.      The Individual Defendants had a duty to act with the same level of skill

and care as other reasonably prudent health care providers of similar training and

skill in the Mid-Atlantic region would under similar circumstances.

   192.      The Individual Defendants breached the standard of care owed to Mr.

Stevens when they failed to properly evaluate him and formulate a course of action

to mitigate and prevent complications posed by high-risk medical disabilities,

disregarded his obvious need for emergency medical intervention, failed to modify his

treatment plan in the face of his obvious distress, and failed to inform him or his wife

to seek treatment immediately upon his release.

   193.      The actions and omissions of the Individual Defendants directly caused

Mr. Stevens to feel distress, suffer pain, and ultimately die. But for their conduct, Mr.

Stevens would have been hospitalized and received emergency medical intervention

during his detention. Had he been hospitalized, he would have lived.

   194.      The actions and omissions of the Individual Defendants were the

proximate cause of Mr. Stevens’ distress, pain, and death. It was foreseeable that Mr.

Stevens faced serious harm if he was not thoroughly evaluated, properly monitored,

and provided access to emergency care during a medical crisis.

   195.      Thus, the Individual Defendants were negligent under Maryland’s

common law.

   196.      Accordingly, Plaintiff, as personal representative of Mr. Stevens’ Estate,

is entitled to damages.




                                           41
                                  COUNT VI
           Plaintiff Shelly Stevens Against the Individual Defendants
                                 Wrongful Death

   197.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.

   198.       The wrongful, deliberately indifferent, negligent and unconstitutional

acts and omissions of the Defendants proximately caused Mr. Stevens’ death.

   199.       As a direct result of Mr. Stevens’ untimely death, Plaintiff sustained

pecuniary loss, mental anguish, emotional pain and suffering, loss of consortium,

companionship, comfort, protection, marital care, and other noneconomic damages.

   200.       Plaintiff was married to the Decedent and is a primary beneficiary in

this action pursuant to Section 3-904(a) of the Courts and Judicial Proceedings Article

of the Maryland Annotated Code.

   201.       This action commenced within the three-year statutory period

applicable to actions brought under the Wrongful Death Act.

   202.       Accordingly, Plaintiff is entitled to damages for her injuries.

                                  COUNT VII
    Plaintiff Shelly Stevens and Estate of James Stevens Against Wellpath
      Respondeat Superior Liability for Negligence and Wrongful Death
      Claims Against Defendants Holler, Shroyer, Logsdon, Shutts, and
                                   Brashear

   203.       Plaintiff incorporates by reference the allegations made in the preceding

paragraphs.




                                           42
   204.      As employer of Defendants Holler, Shroyer, Logsdon, Shutts and

Brashear, Wellpath is vicariously liable under the doctrine of respondeat superior for

the tortious conduct of its employees.

   205.      Accordingly, Plaintiff, as personal representative of Mr. Stevens’ Estate,

is entitled to damages.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays this Court enter judgment against the Defendants,

and grant:

   A. Damages to the Estate of James Stevens for injuries and losses Mr. Stevens
      suffered due to the negligent and/or deliberately indifferent acts of the
      Defendants, jointly and severally, in an amount to be determined at trial;

   B. Damages to Plaintiff Shelly Kaye Stevens for the negligent and/or deliberately
      indifferent acts of the Defendants; in an amount to be determined at trial;

   C. Attorneys’ fees and the costs associated with this action under 42 U.S.C. §
      1988, including expert witness fees, on all claims as allowed by law; and

   D. Any further relief that this Court deems just and proper, and any other
      appropriate relief available at law and equity.

Date: May 6, 2020

                                                                Respectfully submitted,

                                                           /s/
                                               _____________________________________
                                               Charles N. Curlett, Jr. (Fed Bar #28246)
                                                   Lauren McLarney (Fed Bar #20982)
                                                    Rosenberg Martin Greenberg, LLP
                                                        25 S Charles Street 21st Floor
                                                           Baltimore, Maryland 21201
                                                                 Phone: (410) 727-6600
                                                        ccurlett@rosenbergmartin.com
                                                      lmclarney@rosenbergmartin.com
                                                                Attorneys for Plaintiffs


                                          43
                        REQUEST FOR TRIAL BY JURY

      Plaintiff requests a trial by jury.

                                                           /s/
                                                 ____________________________
                                                             Lauren McLarney
Date: May 6, 2020




                                            44
